DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/14/2021, this is a RCE First Action Non-Final Rejection. Claims 1, 3-6, and 8-22 are currently pending in the instant application.
           Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered. 

-. The rejection of claim 8 under 35 U.S.C. 112(d) has been withdrawn in view of the amendment.
-. It is noted that claims 1, 3, 8, 10, 14, 19 and 20 have been amended.
-. It is noted that claim 2 has been cancelled.
-. It is noted that claim 22 has been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                           Response to Arguments
Receipt is acknowledged of Applicant’s arguments / remarks filed on 03/12/2021, Claims 1, 3-6, and 8-22 are pending and an action on the merits is as follows. Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been fully considered and respectfully acknowledged but they are moot in view of the new ground(s) of rejection necessitated by the amendment.
In response to applicant’s arguments: 
Examiner further determines that these arguments are not persuasive because applicant’s arguments are directed to the new added limitations that have not been examined in the previous office action. Accordingly, said arguments will be answered through the rejection of the amended claims.                                   
                                 Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 
                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (US 2017/0075360) in view of Dao et al (US 2015/0191162 – hereinafter “Dao”).
Regarding claims 1, 19 and 20, Von Novak discloses a method / the associated system and the associated UAV for operating a vehicle (e.g. via an unmanned aerial vehicle low-power operation as shown in figs. 1-4), the method comprising:

    PNG
    media_image1.png
    604
    417
    media_image1.png
    Greyscale

with aid of one or more processors (fig. 4: processor 160 in the control unit 150), individually or collectively, receiving a parameter regarding operation of the vehicle (fig. 4: UAV 100; see fig. 3: Step 310) (see at least [0039-0042, 0068] disclosing functionality of the UAV taking into account parameters related to its operation – e.g. state of battery),  ……………………;

        
    PNG
    media_image2.png
    858
    466
    media_image2.png
    Greyscale

processing the parameter regarding the operation of the vehicle (UAV 100) (see fig. 3: Step 320 processing the battery state and creating a warning state when necessary - see [0045-0046]), including: selecting a subset parameter from the parameter based on at least one of an environmental factor or a state of the vehicle (e.g. the term “subset parameter” is a broad term and per BRI this term is being interpreted as for example any of the data values related to: threshold level of reserve energy allowing for a margin of error…., information about payload encumbrances, route parameters, conditions that effect power consumption (e.g., temperature, altitude, humidity, inclement weather, etc. – see at least [0044])); and applying a weight to the subset parameter (see at least [0060] disclosing the processor may use a preprogrammed assessment technique, which may include an inference engine that combines, fuses, and/or weighs relevant data (e.g., real-time, non-real time, or a combination thereof) for making the assessment………..the inference engine may combine or fuse real-time and/or non-real time data associated with altitude, UAV mass, UAV drag coefficients, current velocity including descent rate, available battery charge and/or the landing site data in order to determine the descent profile. Based on the assessment, the processor may select the best available descent profile, when more than one option is available. Thus, the processor may not only use information associated with temporal parameters, environment, risk, and potential landing sites, but may also consider the availability of information and the credibility of information available in determining the descent profile); 
and
(e.g. interpreted as for example initiate descent and/or flying in ER mode / braking mode) affecting operation of the vehicle (UAV 100) based on the processing of the parameter (see fig. 3 flow-chart; see at least [0046-0054] disclosing the processor may determine whether to use an extended flight protocol in determination block 330. The extended flight protocol may allow the UAV to ignore default safety thresholds (which may be conservative) and continue flying with low-power reserves. In addition, the processor may command initiating descent of the UAV 100 or activate ER operation mode as shown in fig. 3).
Von Novak teaches substantially the claimed invention, but does not expressly teach …”the parameter including a temperature of one or more batteries coupled to the vehicle”. 
However, in the same field of endeavour or analogous art, Dao teaches the claimed features implemented in an integrated battery control system for vehicles. Dao further teaches that the battery monitoring modules 30 as shown in figure 2-3, having a temperature sensor 36. For example, a battery monitoring module may measure and monitor temperature of individual batteries and may detect a temperature above a threshold or emergency limit set in the computing device. When the computing device receives this data, a signal may be sent via the data transmission system regarding the over-temperature condition (see [0031]).
temperature, for the battery unit connected to the module. The monitoring modules can transmit the data to the computing device, which can output the data to the display (see [0069]).
   
    PNG
    media_image3.png
    582
    503
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    493
    548
    media_image4.png
    Greyscale

         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Von Novak with the teachings of Dao, since such a combination would provide Von Novak the benefit of having an enhanced power control system configured to send a special signal in the event of any out of limit condition detected including, a high voltage condition, low voltage condition, high current condition, low current condition, high temperature condition, loss of AC power, loss of output power or a connection fault condition (see at least [0031]). 
Regarding claim 3, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein the parameter (e.g. state of the UAV battery) is processed differently by the one or more processors depending on a state of the vehicle (see fig. 3 flow-chart; see at least [0046-0054].  
Regarding claim 4, Von Novak in view of Dao discloses as discussed above in claim 3. Von Novak further discloses, wherein the state of the vehicle comprises one of different operational modes (e.g. emergency recovery mode, braking mode) of the vehicle (UAV 100) (see at least [0039-0042, 0068] disclosing functionality of the UAV taking into account parameters related to its operation, such as for example the state of the UAV battery; see also [0041] discloses triggering modes of operation that may enable the UAV to safely operate when onboard battery charge states are below safe-operation levels).  
Regarding claim 5, Von Novak in view of Dao discloses as discussed above in claim 4. Von Novak further discloses, wherein the different operational modes comprise at least one of modes selected by an operator of the vehicle or different autonomous modes of the vehicle (see at least [0047] disclosing the remote input may be received from an operator of the UAV or automatically from a remote computing device. The operator may be prompted after receiving an indication that the warning state of the battery has been reached. In response thereto, the operator may transmit a command that controls whether the UAV uses the extended flight protocol).  
Regarding claim 6, Von Novak in view of Dao discloses as discussed above in claim 3. Von Novak further discloses, wherein the state of the vehicle depends on whether the vehicle is idle, taking-off, landing, ascending, descending, accelerating, decelerating, hovering, cruising, or performing a special operation (see at least [0015] disclosing the UAV is monitored while flying and rapid descent); see [0025] disclosing while the UAV is hovering).  
Regarding claim 8, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein the parameter further comprises at least one of a current, voltage, voltage drop, temperature, power, total capacity, remaining capacity, internal resistance, or discharge rate of the one or more batteries (fig. 4: power module 170) operably coupled to the vehicle (see fig. 4: power module 170) (see at least [0039-0042]).   
Regarding claim 9, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein the parameter further comprises an environmental parameter comprising at least one of a wind speed, temperature, humidity, precipitation, or pressure around a vicinity of the vehicle (see at least [0044] disclosing information about payload encumbrances, route parameters, conditions that effect power consumption (e.g., temperature, altitude, humidity, inclement weather, etc.), priority levels, and other information about one or more missions assigned to the UAV).  
Regarding claim 10, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein varying the restriction prevents:
the vehicle from performing a task (see fig. 3: Step 340; Initiate descent – meaning the UAV cannot perform the assigned flight mission) or insufficient power output by the one or more batteries for the operation of the vehicle (see [0039]).  
Regarding claim 11, Von Novak in view of Dao discloses as discussed above in claim 10. Von Novak further discloses, wherein the task comprises at least one of taking-off or entering an autonomous operational mode (see at least [0016 and 0086]).  
Regarding claim 12, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein varying the restriction forces the vehicle to perform a task (see fig. 3: the UAV 100 can continue flying under extended flight protocol- see at least [0004, 0028-0030, 0046-0049])).  
Regarding claim 13, Von Novak in view of Dao discloses as discussed above in claim 12. Von Novak further discloses, wherein the task comprises at least one of forced return or landing of the vehicle, entering an (see fig. 3: Step 340; Initiate descent).  
Regarding claim 14, Von Novak in view of Dao discloses as discussed above in claim 13. Von Novak further discloses, wherein the autonomous operational mode comprises a warm-up mode (e.g. the warm-up is inherently taken into account when checking the pre-flight test before the UAV executes the take-off).  
Regarding claim 15, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein varying the restriction imposes a modification on a user input given on an input device (see at least [0047, 0074, and 0083]).  
Regarding claim 16, Von Novak in view of Dao discloses as discussed above in claim 15. Von Novak further discloses, wherein the modification attenuates an effect of the user input (see at least [0047, 0074, and 0083]).  
Regarding claim 17, Von Novak in view of Dao discloses as discussed above in claim 16. Von Novak further discloses, wherein the user input affects a change in at least one of a direction of the vehicle, a speed of the vehicle, or a height of the vehicle (see at least [0047, 0074, 0083]).  
Regarding claim 18, Von Novak in view of Dao discloses as discussed above in claim 17. Von Novak further discloses, wherein under the restriction, the change in the at least one of the direction of the vehicle, (see at least [0047, 0074, and 0083]).
Regarding claim 22, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak further discloses, wherein: 
the subset parameter is a first subset parameter (e.g. the term “first subset parameter” is a broad term and per BRI this term is being interpreted as for example any of the data values related to: threshold level of reserve energy allowing for a margin of error…., information about payload encumbrances, route parameters, conditions that effect power consumption (e.g., temperature, altitude, humidity, inclement weather, etc. – see at least [0044])), and the restriction is a first restriction (e.g. interpreted as for example initiate any of the actions of descent and/or flying in ER mode / braking mode - see fig. 3 flow-chart; see at least [0046-0054]); and 
the method further comprises: 
selecting a second subset parameter from the parameter, the second subset parameter being different from the first subset parameter (e.g. the term “second subset parameter” is a broad term and per BRI this term is being interpreted as for example any of the data values related to: threshold level of reserve energy allowing for a margin of error…., information about payload encumbrances, route parameters, conditions that effect power consumption (e.g., temperature, altitude, humidity, inclement weather, etc. – see at least [0044]) – It is clear that any of those parameters from the list can be different, hence one parameter can be named “first” and another one can be named “second”); and
processing the second subset parameter to obtain a second restriction (e.g. interpreted as for example any from the list of initiate descent and/or flying in ER mode / braking mode) affecting the operation of the vehicle (see fig. 3 flow-chart; see at least [0046-0054] disclosing the processor may determine whether to use an extended flight protocol in determination block 330. The extended flight protocol may allow the UAV to ignore default safety thresholds (which may be conservative) and continue flying with low-power reserves. In addition, the processor may command initiating descent of the UAV 100 or activate ER operation mode as shown in fig. 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak / Dao in view of Winn et al (US 2015/0336671 – hereinafter “Winn”).
Regarding claim 21, Von Novak in view of Dao discloses as discussed above in claim 1. Von Novak/Dao is silent to disclose wherein: the temperature of the one or more batteries coupled to the vehicle is a first temperature; the parameter further includes a second temperature at a location on the vehicle different from the one or more batteries; -5-A ltornei Docket No. 00203.1366.00US Application No. 16/205,476processing the parameter regarding the operation of the vehicle includes determining a reference temperature according to the first temperature and the second 
However, in the same field of endeavour or analogous art, Winn teaches the claimed features implemented in an adaptive mission execution on an unmanned aerial vehicles, collecting UAV operation data during flight of the unmanned aerial vehicle; calculating a set of modified mission parameters from the set of pre-calculated mission parameters and the UAV operation data, the set of modified mission parameters corresponding to a modified UAV mission; and executing the modified UAV mission on the unmanned aerial vehicle. Winn further teaches wherein: the temperature of the one or more batteries coupled to the vehicle (UAV shown at figure 2) is a first temperature (e.g. the UAV at figure 2 have temperature sensors to measure the temperature of an installed – this temperature measurement can be broadly interpreted as “a first temperature” – see also [0040-0041]); the parameter further includes a second temperature (e.g. temperature sensors also measures a peak or average fuselage temperature - this temperature measurement can be broadly interpreted as “a first temperature” – see also [0040-0041]) at a location on the vehicle different from the one or more batteries (e.g. fuselage temperature is considered as being a different location of the UAV battery); -5-A ltornei Docket No. 00203.1366.00US Application No. 16/205,476processing the parameter (e.g. temperature) regarding the operation of the vehicle (UAV) includes determining a reference temperature (e.g. interpreted as a maximum allowable battery and/or fuselage temperature for the UAV – see [0026]) according to the first temperature (e.g. battery temperature) and the second temperature (e.g. fuselage temperature); and varying the restriction affecting operation of the vehicle includes varying the restriction according to the reference temperature (see figure 1 and the associated text depicting the logic flow chart with steps S110-S150 performed by the controller taking into account UAV parameters and operation data to determine any potential UAV mission modification -e.g. varying the restriction)).  
    PNG
    media_image5.png
    461
    472
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    420
    541
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Von Novak/Dao with the teachings of Winn, since such a combination would provide Von Novak/Dao the benefit of having a collection of multiple sensor data, such as battery and fuselage temperatures to further control the vehicle mission accordingly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1-. US 9,269,205 to Lamkin et al – Directed to an environmental impact measurement system for an aircraft includes a one-way data interface, a display device, and a processing system. The one-way data interface is adapted to continuously receive and transmit aircraft data and flight plan data. The display device is coupled to receive display commands and is configured, in response to the received commands, to render one or more images. The processing system is in operable communication with the display device and the one-way data interface. The processing system is coupled to receive the aircraft data and the flight management data transmitted from the one-way data interface and is configured, upon receipt of the aircraft data and the flight plan data, to generate at least data representative of real-time environmental impact of the aircraft, and recommendations for improving the real-time environmental impact of the aircraft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B